DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “movement control unit”, “acquisition unit”, and “generation unit” in claims 1-8; the “first drive unit” in claim 2; the “calculation unit” and “movement unit” in claim 3; and the “second drive unit” in claim 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “movement control unit”, “acquisition unit”, “generation unit”, “calculation unit” and “movement unit” are being interpreted to cover the processing unit 26 / CPU 11A described in the specification (see Fig. 6 and 40). The “first drive unit” is being interpreted to cover the main-scanning motor 34 and sub-scanning motor 36 described in the specification (see p. 17). The “second drive unit” is being interpreted to cover the carriage elevation motor 32 described in the specification (see p. 17).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kaihotsu (US 7449666 B2).
Referring to claim 1:
Kaihotsu discloses an image capturing device (Fig. 1) comprising:
an image capturing unit (CIS) including a single-plate (substrate 6) image sensor (sensor ICs 5-1 to 5-m) including color filters (CF-r, CF-g, CF-b) disposed on two-dimensionally arrayed light receiving elements (openings P(n,r), P(n,g), P(n,b) each provided with a photodiode), the image capturing unit being configured to capture an image of an image capturing region on an image capturing target (see col. 9, lines 1-28);
a movement control unit (control section 1000) configured to move the image capturing region such that images of each of a plurality of pixel areas on the image capturing target are captured by light receiving elements corresponding to respective color filters of colors different from each other (see col. 15, line 43 to col 16, line 23);
an acquisition unit (10) configured to acquire image data of the image capturing region each time the image capturing region is moved (see col. 10, lines 20-55 and passage above covering the movement control); and
a generation unit (11) configured to generate color image data of the image capturing region from a plurality of pieces of the image data (see col. 10, line 55 to col. 11, line 8).
Referring to claim 9:
This is the method claim that corresponds to the function of the apparatus as recited in claim 1 and is therefore rejected as laid out above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaihotsu as applied to claim 1 above, and in view of Fah et al (US 20100284046 A1).
Referring to claims 2 and 4:
Fah et al disclose an image capturing device (10) comprising a first drive unit (161 and 166) configured to move the image capturing unit (150) relative to the image capturing target (90) in a main-scanning direction (X direction) and a sub-scanning direction (Y direction) orthogonal to the main-scanning direction, a movement control unit (814) configured to control the first drive unit to move the image capturing region (the region as defined by the image capturing unit 150) and to move, for each of image capturing areas (AR) on the image capturing target, the image capturing region in a first main-scanning direction as one of directions along the main-scanning direction, in a first sub-scanning direction as one of directions along the sub-scanning direction, and then in a second (opposite) main-scanning direction as the other direction along the main-scanning direction, an acquisition unit (816) configured to acquire, for each of the image capturing areas, the image data each time the image capturing region is moved, and a generation unit (818) configured to generate, for each of the image capturing areas, the color image data from a plurality of pieces of the image data. (see Figs. 2-4, par. 39-47, and par. 53-54).
While not disclosed in Kaihotsu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaihotsu in view of Fah et al to have used an image capturing unit that is not a full page wide image capture unit in order to reduce cost, and to have provided a first drive unit configured to move the image capturing unit relative to the image capturing target in a main-scanning direction (X direction) and a sub-scanning direction (Y direction) orthogonal to the main-scanning direction, to have modified the movement control unit to control the first drive unit to move the image capturing region (the region as defined by the image capturing unit) and to move, for each of image capturing areas on the image capturing target, the image capturing region in a first main-scanning direction as one of directions along the main-scanning direction, in a first sub-scanning direction as one of directions along the sub-scanning direction, and then in a second (opposite) main-scanning direction as the other direction along the main-scanning direction, to have modified the acquisition unit to acquire, for each of the image capturing areas, the image data each time the image capturing region is moved, and to have modified the generation unit to generate, for each of the image capturing areas, the color image data from a plurality of pieces of the image data. Such a drive unit and modified movement control allows reading of the image capturing target to be done at an increased rate than would otherwise be achieved using the lower cost image capturing unit.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaihotsu as applied to claim 1 above, and in view Kasahara (US 8681214 B2).
Referring to claims 6-7:
An imaging device that includes a Bayer array of the color filters of RGB colors, or another arrangement, such as CMYG array are known in the prior art (see col. 3, lines 60-67 in Kasahara). While not disclosed in Kaihotsu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used for the color filters included with the image sensor in Kaihotsu, a Bayer array of color filters of RGB colors or a complementary color filter array of color filters of CMYG colors thereby providing well-known alternatives that are also effective for an imaging device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaihotsu as applied to claim 1 above, and in view of well-known prior art (MPEP 2144.03).
Referring to claim 8:
A liquid discharge device such as an ink-jet printer which includes an image capturing device and a record head configured to discharge liquid onto a recording medium are notoriously well-known in the prior art. Such devices can include an image capturing device exclusively to scan printed sheets (image capturing target) or to scan any sheet, whether an original or a printed sheet produced by the liquid discharge device (e.g., in an ink-jet multi-function printer or MFP). In either case, images of printed sheets (image capturing target) produced by these devices is done for various purposes  (e.g., test or sample printing to adjust or calibrate the device, a proof printing to determine settings to achieve desired prints, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the image capture device in Kaihotsu with a liquid discharge device (ink-jet printer) in one of the configurations well-known in the art as noted above in order to provide advantages such as calibration of the liquid discharge device or proof printing.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should submitted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
	JP2009205216A discloses a color image reader with a filter switching part for switching a color filter with a dummy monochrome read operation to clear residual charges stored from a previous read and a normal monochrome read operation using the filter to color image data.

	JP2014178211A discloses a high accuracy colorimetry camera including a two-dimensional image sensor with a filter unit having three filter areas with different  spectral transmittance arranged in a position where both light emitted to and reflected from a target (patch) traveling toward the two-dimensional image sensor pass therethrough.

	JP10112866A discloses a high precision image pickup device containing a
complementary color mosaic CMGY filter.

	JP2017222063A discloses pixels of a color image picked-up with high accuracy using an imaging element comprising a color filter of a Bayer array having red, the green and blue.


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Morikawa (US 10230854 B2) discloses an image reading apparatus, to read an image of a target object, that includes a line sensor with light receiving element arrays arranged at given intervals in a second direction perpendicular to a first direction for a plurality of lines, the plurality of light receiving element arrays each including a first light receiving element configured to receive light of a first color and a second light receiving element configured to receive light of a second color different from the first color, which are arranged in the first direction to form one line. The image reading apparatus is configured to derive a shading correction coefficient for shading correction based on output from the light receiving element arrays that have read a reference white plate, and to identify, as an abnormal pixel, a pixel obtained by reading a foreign matter existing on the reference white plate (abstract). As illustrated in FIG. 3A, the line sensors 127 and 137 each include a light receiving element array obtained by arranging photodiodes 1204 in a direction (hereinafter referred to as “main scanning direction”) perpendicular to a conveyance direction of the original 103 and a plurality of color filters 1202 (light transmitting units) arranged so as to correspond to the light receiving element array (starting at end of col. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott A Rogers/
Primary Examiner, Art Unit 2672
01 July 2022